Title: To Thomas Jefferson from James Thomson Callender, 8 September [1800]
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail, Septr 8th. 1798 [i.e. 1800]

I had expected to have the honour this day of inclosing for your perusal 24 additional pages; but upon looking among my papers, I find only 8; and cannot get any more before the post goes off. The farther that I go, the more am I lost in amazement at the precipitation and absurdity which marked the acceptance of the federal constitution. I had more manuscript before I Came here, than would fill a large volume, but as my amusement I Continue to write, and wonder at what I have written; such a mass of deformity!
I have warned my readers that the present band did more mischief in 6 weeks than can be repaired in 4 Years; and that they must not blame the next administration for the continuance of the assessed tax. “Like the incendiary of the temple of Ephesus, Mr. —— has taken full care that he shall be remembered by posterity.”

One of my printers has fallen Sick, which greatly retards the publication. If I ever live to see better days, I Shall set up a printing office of my own here. The expense will be small; the saving one half; and the certainty of getting a work done will be the greatest thing of all. I wish to dedicate the remainder of my life to the federal faction.
I hope that you will excuse this long letter
I am Sir Your most obed servt

J. T. Callender.

